 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   JOSHUA GRUNWALD,                           Case No. 8:19-cv-02043-DSF-AFM
12
                         Petitioner,
                                                ORDER ACCEPTING FINDINGS
13          v.
                                                AND RECOMMENDATIONS OF
14   PATRICK COVELLO, Warden,                   UNITED STATES MAGISTRATE
                                                JUDGE
15
                         Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
18   Habeas Corpus, records on file and the Report and Recommendation of United States
19   Magistrate Judge. The time for filing Objections to the Report and Recommendation
20   has passed and no Objections have been received. The Court accepts the findings
21   and recommendations of the Magistrate Judge.
22         IT THEREFORE IS ORDERED that Judgment be entered (1) denying the
23   Petition for Writ of Habeas Corpus; and (2) dismissing the action with prejudice.
24         IT IS SO ORDERED.
25   DATED: January 13, 2020
26
                                           Honorable Dale S. Fischer
27                                         UNITED STATES DISTRICT JUDGE
28
